IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                             No. 97-20371


UNITED STATES OF AMERICA
                                            Plaintiff-Appellee,

                                versus

TARLETHA DIANE REED                         Defendant-Appellant.




           Appeal from the United States District Court
                For the Southern District of Texas
                         (H-96-CR-0229-3)


                           January 23, 1998

Before POLITZ, Chief Judge, HIGGINBOTHAM, and DeMOSS, Circuit
Judges.

PER CURIAM:*

     Reed challenges her sentence on the grounds that she was

entitled to discovery at sentencing and that the Mandatory Victim

Restitution Act is unconstitutional.     Reed’s arguments are without

merit.   The judgment of the district court is AFFIRMED.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.